Citation Nr: 0516820	
Decision Date: 06/21/05    Archive Date: 06/27/05

DOCKET NO.  03-32 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
headaches with blackouts.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from January 1971 to 
December 1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 decision of the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In March 2005, the veteran and his 
wife testified at a hearing before the undersigned.

Entitlement to service connection for headaches with 
blackouts was previously denied by the RO in an August 1996 
rating decision.  This decision became final when not 
appealed.  38 U.S.C.A. § 7105 (West 2002).  Thus, the current 
claim may be considered on the merits only if new and 
material evidence has been submitted since that rating 
decision.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2004); Barnett v. Brown, 83 F.3d 1380 (Fed.Cir. 1996).

At the March 2005 personal hearing, the veteran raised a 
claim of entitlement to service connection for sleep apnea.  
At that time, he also reported that his sleep apnea played a 
roll in his having headaches and blackouts.  This issue, 
however, is not currently developed or certified for 
appellate review.  Accordingly, it is referred to the RO for 
appropriate action. 

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  Consistent with the 
instructions below VA will notify you of the further action 
required on your part.


REMAND

Initially, the Board finds that the claim of entitlement to 
service connection for sleep apnea with headaches and 
blackouts is inextricably intertwined with the current claim.  
Therefore, RO adjudication of this new claim must take place 
before final adjudication of the claim to reopen.  See Harris 
v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is 
inextricably intertwined with another claim, the claims must 
be adjudicated together in order to enter a final decision on 
the matter). 

As to the application to reopen, the Board also notes that 
38 U.S.C.A. § 5103A(b) (West 2002) requires VA to obtain and 
associate with the record all adequately identified records.  
Unfortunately, the record does not show that the RO obtained 
and associated with the claims file the medical records 
generated in connection with the veteran's 1996 disability 
award from the Social Security Administration (SSA) as well 
as any medical records associated with his continued 
entitlement to SSA benefits.  Therefore, a remand to obtain 
these records is needed.  

A remand is also required of the claim to reopen because the 
record does not show that the RO obtained and associated with 
the claims file the medical records generated in connection 
with the veteran's Workmen's Compensation award.  38 U.S.C.A. 
§ 5103A(b).

Similarly, a remand is required for the RO to obtain and 
associate with the claims file the veteran's post service 
medical records from the following locations that, while 
identified by the record, have not already been associated 
with the claims file:  Fulton Medical Center, South Side 
Radiology, Saint Josephs Hospital, and Douglas Satcher, M.D..  
Id.  

Likewise, a remand is required to obtain the veteran's post 
service medical records from the following locations that he 
identified for the first time at his personal hearing:  South 
Wilton Southern Regional Medical Center, the Atlanta VA 
Medical Center, Dr. Bruce Mackey, and Dr. Brown Johnson.  Id.

The RO should also obtain any other records generated in 
connection with the veteran's June 1993 motor vehicle 
accident as well as his subsequent treatment for his 
injuries, including the closed head trauma.  Id.

On remand, the veteran should be advised that, while the RO 
earlier requested his records from Dr. Mark Kozinn, Dr. 
Kozinn reported in his September 2004 letter that his pre-
1995 treatment records for the claimant were no longer 
available.  Id.

Finally, while the record shows that the RO has provided the 
veteran with notice of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) on 
several occasions, it has yet to provide him with notice of 
the VCAA as it applies to claims to reopen.  Therefore, a 
remand to provide the veteran with proper VCAA notice is also 
required.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Specifically, on remand, VA should: (1) notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; (2) notify him of the 
information and evidence that VA will seek to provide; (3) 
notify him of the information and evidence the claimant is 
expected to provide; and (4) tell the claimant to provide any 
pertinent evidence in his possession that has yet to be 
submitted.  38 U.S.C.A. §§ 5100, 5103 (West 2002); 38 C.F.R. 
§ 3.159 (2004). 

Therefore, the appeal is REMANDED for the following:

1.  The RO should develop and adjudicate 
the claim of entitlement to service 
connection for sleep apnea with 
associated headaches and blackouts.  If, 
and only if, the claim is thereafter 
denied and the veteran perfects an appeal 
to that denial should that issue be 
returned to the Board.

2.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the decision in 
Quartuccio v. Principi, 16 Vet. App. 183; 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159 (2004); 
the Veterans Benefits Act of 2003; and 
any other applicable legal precedent.  
Such notification includes, but is not 
limited to, notifying the appellant of 
the specific evidence needed to 
substantiate the application to reopen a 
claim of entitlement to service 
connection for headaches with blackouts.  
Specifically, the letter must (1) notify 
the claimant of the information and 
specific evidence not of record that is 
necessary to substantiate the claim; (2) 
notify him of the information and 
specific evidence that VA will seek to 
provide; (3) notify him of the 
information and specific evidence he is 
expected to provide; and (4) request he 
provide any pertinent evidence in his 
possession.  The appellant should be 
notified that he has one-year to submit 
pertinent evidence needed to substantiate 
his claim.  The date of mailing the 
veteran notice of the VCAA begins the 
one-year period.  

3.  The RO should notify the veteran 
that, while VA has requested his records 
from Dr. Mark Kozinn, that provider has 
told VA that he no longer had copies of 
the claimant's pre-1995 treatment 
records.  Accordingly, unless the veteran 
is able to otherwise secure these 
particular records his claim will be 
decided without them.

4.  The RO should obtain from the Social 
Security Administration the medical 
records pertinent to the appellant's 
claim for disability benefits and all 
subsequent medical records generated in 
connection with his continued entitlement 
to SSA benefits.  If any requested 
records are not available, or if the 
search for any such records yields 
negative results, that fact should 
clearly be documented in the claims file, 
and the veteran notified in writing.

5.  The RO should obtain from Workmen's 
Compensation all medical records 
pertinent to the appellant's claim for 
benefits and all subsequent medical 
records generated in connection with his 
continued entitlement to those benefits.  
If any requested records are not 
available, or if the search for any such 
records yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran notified in 
writing.

6.  The RO, after obtaining all needed 
authorizations from the veteran, should 
obtain all pertinent post December 1971 
medical records from the following 
locations: Fulton Medical Center, South 
Side Radiology, Saint Josephs Hospital, 
Douglas Satcher, M.D., South Wilton 
Southern Regional Medical Center, the 
Atlanta VA Medical Center, Dr. Bruce 
Mackey, and Dr. Brown Johnson.  The aid 
of the veteran in securing all identified 
records, to include providing necessary 
authorization(s), should be enlisted, as 
needed.  If any of the requested records 
are not available, or if the search for 
any such records otherwise yields 
negative results, that fact should 
clearly be documented in the claims file, 
and the veteran notified in writing.

7.  The RO, after obtaining all needed 
authorizations from the veteran, should 
obtain any other records generated in 
connection with his June 1993 motor 
vehicle accident as well as his 
subsequent treatment for injuries, 
including residuals of closed head 
trauma.  If any of the requested records 
are not available, or if the search for 
any such records otherwise yields 
negative results, that fact should 
clearly be documented in the claims file, 
and the veteran notified in writing.

8.  The RO should ensure that the 
development requested above has been 
completed in complete compliance with the 
directives of this REMAND.  If not, the 
RO must implement corrective procedures 
at once.

9.  Thereafter, the RO should prepare a 
new rating decision and readjudicate the 
claim under 38 C.F.R. § 3.156 (2004).  
The RO is advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefit sought 
on appeal remains denied, the appellant 
and his representative should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  A reasonable 
period of time should be allowed for 
response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).


